Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-25-2003

USA v. Fuentes
Precedential or Non-Precedential: Non-Precedential

Docket 01-4338




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Fuentes" (2003). 2003 Decisions. Paper 722.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/722


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             NOT PRECEDENTIAL

IN THE UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
           ________________

                 No. 01-4338
              ________________

       UNITED STATES OF AMERICA

                       v.

               LUIS FUENTES
                    a/k/a
               LUIS CATANO
                    a/k/a
                   LOUIE
                    a/k/a
                  LUISITO

                        Luis Fuentes,

                                 Appellant

              __________________
 On Appeal From the United States District Court
     For the Eastern District of Pennsylvania
          (D.C. No. 94-cr-00192-14)
   District Judge: Honorable Herbert J. Hutton
_______________________________________

           Submitted March 13, 2003
   Submitted Under Third Circuit LAR 34.1(a)

Before: BECKER, Chief Judge, Rendell and Ambro
               Circuit Judges.

            (Filed: March 25, 2003)




         _______________________
                                             OPINION
                                      _______________________

BECKER, Chief Judge.

        This is an appeal by defendant Luis Fuentes from an order revoking his supervised

release. Fuentes argues that the order should be revoked and the consequent sentence be

revisited because the District Court erred in failing to recognize its discretion to impose a

concurrent sentence for a violation of supervised release under United States Sentencing

Guidelines Section 7B1.3(f). In response, the government states (in its brief) that

        [i]t is unclear from the record whether the district court[,] in imposing a
        sentence for a violation of supervised release which was consecutive to a
        term for the offense which gave rise to the violation, understood its
        discretion to impose a concurrent sentence. This, this Court may wish to
        remand the matter for clarification of the District Court’s reasoning.

Appellee’s Brief at 7.

        The government then argues, however, that: (1) the sentence for violation of

supervised release may be affirmed on the present record because Fuentes did not object at

sentencing to the imposition of a consecutive sentence; (2) review is therefore for plain

error; (3) there was none; and (4) this Court has discretion whether to correct the error.

However, we think that the better course is to remand for clarification. Accordingly the

judgment of sentence will be vacated and the case remanded for further proceedings.




                                                     2
TO THE CLERK:

                Please file the foregoing opinion.




                                BY THE COURT:




                                /s/ Edward R. Becker
                                Chief Judge




                                            3